UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6600


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BENJAMIN SANJURJO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:98-cr-00338-RLW-2)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Sanjurjo, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Sanjurjo appeals the district court’s order

denying his U.S.C. § 3582(c)(2) (2006) motion for a reduction of

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Sanjurjo, No. 3:98-cr-00338-

RLW-2 (E.D. Va. Mar. 12, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2